9 U.S. 284 (1809)
5 Cranch 284
THE UNITED STATES
v.
POTTS AND OTHERS
Supreme Court of United States.
March 7, 1809.
*285 Harper, for the defendants.
Rodney, Attorney-General.
*286 MARSHALL, Ch. J. delivered the opinion of the court to the following effect:
The opinion of this court is, that copper plates turned up at the edge are exempt from duty, although *287 imported under the denomination of raised bottoms.
It appears to have been the policy of the United States to distinguish between raw and manufactured copper. From the facts stated, the copper in question cannot be deemed manufactured copper within the intention of the legislature.
The opinion certified to the court below was, that round copper bottoms turned up at the edge are not liable to the payment of duty within the meaning of the several acts of congress.